 In the Matterof SEMET-SOLVAY COMPANYandDISTRICT 50, UNITEDMINE WORKERS OF AMERICACase No. R-4,969.-Decided March 16, 19113Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:to recognize the union until certified by the Board ; election necessary.UnitAppropriatefor CollectiveBargaining:all employees excluding office andsupervisory employees, watchmen, and employees who have the authorityto'hire and discharge; stipulation as to.Mr. B. B. illannix,of Brooklyn. N. Y., andMr. George E. Brandon,,ofEast Orange, N. J., for the Company.Mr. Andrew A. West,of Huntington, W. Va., andMr. John Mayo,,ofCharleston,W. Va., for the Union.Mr. Louis Cokin,of counsel to the Board.'DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEaUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofSemet-Solvay Company, Ironton, Ohio, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before William E. Shooer, Trial Examiner.Said hearing was held at Ironton, Ohio, on March 5, 1943.The Com-pany and the Union, appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings' made at the hearing are free from prejudicial error and arehereby affirmed.48 N. L. R. B., No. 23.114 _S'EMET-SOLVAY COMPANY115 'Upon the entire record} in the case, the Board makes the following:iiFINDINGS OF FACT1.THE BUSINESS OF TIIE COMPANY'Semet=Solvay Company is a New York corporation operating a,'plant at Ironton, Ohio, where it is engaged in the manufacture andsale of coke and byproducts.Over 50 percent of all raw materialsused at the Ironton plant are shipped to it from points outside theState of Ohio and over 30 percent of the finished products are shippedto points outside the State of Ohio.The Company admits, for thepurpose of this proceeding, that it is engaged in commerce withinthe meaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, is a labor organza-_tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring September 1942, the Union Irequested the Company to recog-nize it as the exclusive representative of the employees at the Irontonplant of the Company._ The Company refused this request until suchtime as the Union is certified by the Board.A statement of the Trial Examiner, read into evidence during thehearing, indicates that the Union represents a substantial number ofemployees in the unit- hereinafter found to be appropriate.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofIV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that 'all em-ployees at the Ironton plant of the Company, excluding office and'supervisory employees, watchmen, and employees who have the au-thority to hire and discharge, constitute a unit appropriate for thepurposes of collective, bargaining, within the meaning of Section9 (b) of the Act.'The Trial Examiner reported that the Union represented 116 membership applicationcards bearing apparently genuine signatures of poisons whose naives appear on the Com-pany's pay loll of February 28, 1943. There are approximately 277 persons in the appto-priate unit.521247-43-vol. 48-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the Nationallabor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Semet-SolvayCompany, Ironton, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days, from-the date of this Direction, under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter asagent for the National Labor Relations Board and subject to, ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation'or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince, quit or been discharged for cause, to determine whether or notthey desire to be represented by District 50, United Mine Workers ofAmerica, for the purposes of collective bargaining. -